The following opinion on motion for rehearing was filed February 22, 1905. Motion denied:
Per Curiam :
It is ordered and adjudged that the order heretofore entered directing the dismissal of the plaintiff’s supplemental petition be vacated and set aside, and that the judgment he reversed, and the cause he, and hereby is, remanded to the district court for further proceedings not inconsistent with the opinion heretofore filed in this case.
It is further ordered that the motion for a rehearing be, and the same hereby is, overruled.
Motion denied.